Name: Commission Regulation (EC) No 455/94 of 28 February 1994 determining for the period 1 March 1994 to 30 June 1994 the quantities of raw sugar produced in the French overseas departments benefiting from the refining aid referred to in Council Regulation (EEC) No 2225/86
 Type: Regulation
 Subject Matter: food technology;  economic policy;  beverages and sugar
 Date Published: nan

 No L 57/48 Official Journal of the European Communities 1 . 3 . 94 COMMISSION REGULATION (EC) No 455/94 of 28 February 1994 determining for the period 1 March 1994 to 30 June 1994 the quantities of raw sugar produced in the French overseas departments benefiting from the refining aid referred to in Council Regulation (EEC) No 2225/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas the final production of the French overseas department of Reunion and the quantities available for refining are now known ; whereas the latter quantities which may qualify for this refining aid are accordingly to be determined for the remainder of the 1993/94 marke ­ ting year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 33/94 (2), and in particular Article 9 (6) thereof, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 2225/86 of 15 July 1986 laying down measures for the marketing of sugar produced in the French overseas departments and for the equalization of the price conditions with preferential raw sugar (3), and in particular the second subparagraph of Article 3 (2) thereof, Article 1 The quantities of sugar referred to in Article 3 (2) of Regulation (EEC) No 2225/86 shall be fixed for the period 1 March to 30 June 1994 in accordance with Annex I hereto. Whereas Article 3 of Regulation (EEC) No 2225/86 provides for the granting of an aid for raw sugar produced in the French overseas departments and refined in a refi ­ nery situated in the European regions of the Community within the limits of the quantities to be determined according to the regions of destination in question and separately according to origin ; whereas those quantities must be determined on the basis of a Community supply balance sheet for raw sugar ; whereas in a first stage quan ­ tities were fixed by Commission Regulation (EEC) No 1786/93 (4), as amended by Regulation (EEC) No 2930/93 (*), on the basis of a forward estimate covering the period 1 July 1993 to 28 February 1994 ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p . 4. (2) OJ No L 22, 27. 1 . 1994, p . 7. O OJ No L 194, 17. 7. 1986, p. 7 . O OJ No L 163, 6 . 7. 1993, p . 11 . 0 OJ No L 265, 26. 10 . 1993 , p. 8 . 1 . 3 . 94 Official Journal of the European Communities No L 57/49 ANNEX Quantities of raw cane sugar, expressed in 1 000 tonnes of white sugar : (Period from 1 March to 30 June 1994) For refining Originating from the French overseas departments in metropolitan France in Portugal in the United Kingdom in the other regions of the Community 1 . Reunion 0 0 . 0 0 2. Guadeloupe and Martinique 31 0 0 0